DETAILED ACTION

Response to Amendment
Claims 1-27 are pending in the application.  Previous grounds of rejection have been withdrawn as a result of the amendment submitted 11/23/2020.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 11/23/2020 with respect to instant independent claims 1 and 13 have been found persuasive.  Instant independent claim 1 discloses a battery including positive and negative electrodes and an electrolyte, the electrolyte comprising first and second compounds represented by formula 1 and formula 2 as set forth in the claim, respectively.  Instant independent claim 13 discloses an electrolyte including the compounds as set forth in instant independent claim 1.
Hibara in view of Kaizuka is considered to be the combination of prior art references of record closest to the aforementioned limitations of instant independent claims 1 and 13.  However, neither reference, alone nor in combination, discloses nor renders obvious all of the limitations of the instant independent claims.  Namely, as persuasively argued by the Applicants, neither of the applied references disclose a combination of both of compounds of formula 1 and formula 2 within their electrolyte solutions.  Further, Applicants have argued that the reason for combining the two aforementioned references as stated in the 5/26/2020 office action include mere conclusory statements and have not indicated a rational underpinning of support.  Namely, obvious reasons for combining the two respective electrolyte compounds of each reference are not clearly disclosed within the respective references.  Further, Applicants have illustrated that discharge capacity retention rate in batteries is enhanced by the 
A further search of the prior art did not reveal any additional references that alleviate the deficiencies of the previously applied prior art references.  Therefore, instant independent claims 1 and 13 have been found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725